Citation Nr: 0114278	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma, including 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

These matters came to the Board of Veterans' Appeals (Board) 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

2.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

3.  The veteran has PTSD as a result of traumatic events that 
occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduces several fundamental changes into VA's 
adjudication process including the elimination of any 
requirement that a claimant submit a well-grounded claim.  
Here, the Board is satisfied that all relevant facts have 
been properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2000) 
(conforming with the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-
IV), and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f).  If a claimed inservice 
stressor is related to combat, service department evidence 
showing combat service or a combat citation are conclusive 
evidence of a stressor, in the absence of evidence to the 
contrary.  Id.

In this case, a number of medical records and examination 
reports of record reflect a diagnosis of PTSD.  In an October 
1998 letter from a counselor with the Vet Center, it was 
noted that the veteran had been an active client since March 
1998, and that he engaged in individual and group counseling.  
It was mentioned that the veteran was referred to a VA 
facility for medication and assessment.  VA records dated in 
1998 reflect ongoing treatment for PTSD.  The veteran was 
admitted to a PTSD program at a VA facility in November 1998.  
A VA examination was conducted in February 1999, and the 
examiner diagnosed PTSD.  Given the clear evidence that PTSD 
has been diagnosed, the Board finds that the first 
requirement for such a claim has been met. 

A review of the treatment records, the veteran's stressor 
statement received in August 1998 and his hearing testimony 
of February 2001, reflect the veteran's account of his 
experiences in Vietnam.  The veteran described mortar attacks 
on his unit, as well as other unit members being mortally 
wounded by shrapnel during mortar attacks.  He provided the 
last name of a friend who was wounded.  Also, the veteran 
indicated that the events occurred around Pleiku and Qui 
Nhom.  During his hearing in February 2001, the veteran noted 
his recollections of mortar attacks that occurred around 
March 1968. 

The service records show that the veteran was in Vietnam from 
November 1967 to November 1968.  He was attached to the 188th 
Ordinance Company.  He served as an ammunitions storage 
helper and ammunitions storage specialist while in Vietnam.  
Listed campaigns include Vietnam Counter Offensive Phase III, 
TET Counter Offensive, Tet 69 Counteroffensive, and Vietnam 
Counteroffensive Phase VI.  The awards and decorations the 
veteran received do not indicate combat service.

In a June 1999 letter, the United States Armed Services 
Center for Research of Unit Records (USASCRUR) reported that 
the U.S. Army casualty files list numerous individuals with 
the surname the veteran reported as being wounded.  It was 
noted that the unit history documents that sappers attacked 
Ammo Supply Point 341 on March 28 and 29 in 1968, but there 
were no friendly casualties.  A copy of the Operational 
Report - Lessons Learned submitted by the 88th Supply & 
Service Battalion, the higher headquarters of the 188th 
Ordinance Company was provided.  It was pointed out in the 
letter that the report shows that the 188th Ordinance Company 
operated Ammo Supply Point 341 and 341A, and Ammo Supply 
Point 340 at An Khe, and that the unit lost approximately 26 
tons of serviceable ammunition as a result of enemy action 
reported during that reporting period.  A review of the 1968 
unit history for the 188th Ordinance Company, provided by 
USASCRUR, reveals discussion of security forces and planning 
for combat type units in light of attacks occurring in the 
area and the need to protect the perimeter.  

It is clear from the unit history that the veteran was 
attached to a unit which experienced some attacks, and that 
he was with that unit when those attacks occurred.  Although 
the casualties and other reports of wounded are not noted in 
these records, overall the service records and unit history 
reports generally corroborate the veteran's stressors with 
regard to mortar attacks.  Therefore, there is credible 
supporting evidence that a claimed inservice stressor 
occurred.  

As noted, PTSD has been diagnosed.  A review of the treatment 
records and examination reports reflect the conclusion that 
the veteran's PTSD is related to his events that occurred 
while he was in Vietnam.  Therefore, a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor has been provided.  

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection for 
PTSD have been met.  The appeal is granted. 


ORDER

Entitlement to service connection for PTSD is granted subject 
to regulations applicable to the payment of monetary 
benefits.

REMAND

Service Connection for Asthma

As noted in the above decision, the Veterans Claims 
Assistance Act of 2000 introduced several fundamental changes 
into VA's adjudication process.  As these procedures could 
not have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

In February 1999, the RO denied this claim as not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, was repealed by the Veterans Claims 
Assistance Act of 2000.  Hence, due process requires that 
this claim be developed and readjudicated under the Veterans 
Claims Assistance Act of 2000 on the merits.  Bernard, 4 Vet. 
App. at 392-94.  

A review of the medical records currently associated with the 
claims folder reveals that the medical evidence is 
insufficient to decide the issue of service connection with 
any certainty.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, the medical records currently associated with the 
claims folder reflect the diagnosis and treatment of asthma.  
However, a medical opinion regarding a nexus between the 
claimed disorder and service has not been made.  Under the 
new law, the veteran is entitled to a VA medical examination 
which includes an opinion regarding a nexus between the 
claimed disorder and service based on all possible evidence.  
Therefore, additional development is in order in order in 
light of the new law.

The Board notes that the veteran has indicted Agent Orange as 
the causative agent for his development of asthma.  As 
opposed to some respiratory cancers, asthma is not a disease 
associated with herbicide exposure under 38 C.F.R. § 3.309(e) 
(2000).  The United States Court of Appeals for the Federal 
Circuit has, however, determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In July 1999, the veteran testified that a diagnosis of 
asthma was made around 1979, when his employer had him 
undergo an examination because of difficulty breathing.  
However, further information concerning that examination and 
the records are not of record.  Under Section 3 of the 
Veterans Claims Assistance Act of 2000, (to be codified at 38 
U.S.C. § 5103A(b)), VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  It is noted that if records 
from a Federal department or agency need to be obtained, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  Documentary evidence that 
further efforts would be "futile" is not currently included 
in the claims folder.  With regard to efforts to obtain any 
VA or other government agency records, if such records 
ultimately are not available, the RO must secure written 
evidence to that effect, and provide appropriate notice in 
accordance with the new law to be codified at 38 U.S.C. § 
5103A(b)(2). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify the health 
care provider who diagnosed asthma in 
1979, as well as any health care provider 
that treated him for asthma since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of his asthma.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  The examiner 
must offer an opinion whether it is as 
least likely as not that the veteran's 
asthma is related to his period of 
military service, to include exposure to 
an herbicide.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for asthma on the merits under 
the Veterans Claims Assistance Act of 
2000.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



